                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         LAWRENCE OGBECHIE,
                                   8                                                      Case No. 5:18-cv-00121-EJD
                                                         Plaintiff,
                                   9
                                                 v.                                       PRETRIAL ORDER (JURY)
                                  10
                                         R COVARRUBIAS,                                   Re: Dkt. No. 22
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The above-entitled action is scheduled for a Trial Setting Conference on February 7, 2019.

                                  14   Based on the parties’ Joint Trial Setting Conference Statement, the court has determined an

                                  15   appearance is unnecessary at this time. Accordingly, the Trial Setting Conference is VACATED

                                  16   and the parties are ordered to comply with the following schedule.

                                  17          IT IS HEREBY ORDERED that the following schedule shall apply to this case:

                                  18    EVENT                                                          DATE

                                  19    Final Pretrial Conference                                      11:00 a.m. on October 10, 2019

                                  20    Joint Final Pretrial Conference Statement, Motions in Limine   September 26, 2019
                                        and Exchange of Exhibits
                                  21
                                        Voir Dire Questions, Proposed Jury Instructions, Oppositions November 1, 2019
                                  22    to Motions in Limine and Proposed Jury Verdict Forms
                                  23    Trial Exhibits                                                 November 5, 2019
                                  24
                                        Jury Selection                                                  9:00 a.m. on November 12, 2019
                                  25

                                  26
                                  27

                                  28
                                   1
                                           Jury Trial1                                                      November 12-13, 2019
                                   2
                                                                                                            November 15, 2019
                                   3                                                                        November 19-20, 2019
                                   4                                                                        November 22, 2019
                                   5       Jury Deliberations                                               November 25-26, 2019
                                   6                                                                        December 2-6, 2019

                                   7             IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for
                                   8   Civil Cases, a copy of which is available from the Clerk of the Court,2 with regard to all pretrial

                                   9   submissions.

                                  10             The court advises the parties that this is the final case schedule. All parties are expected

                                  11   to comply as directed above. This schedule will not be amended further absent the presentation of

                                  12   good cause necessitating such an amendment.
Northern District of California
 United States District Court




                                  13             IT IS SO ORDERED.

                                  14   Dated: January 31, 2019

                                  15                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  16                                                      United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23   1
                                          Jury trials will are held in full day sessions on Tuesdays, Wednesdays and Fridays, unless the
                                  24   Court specifies otherwise. On the date set for jury selection, counsel should be prepared to
                                       commence trial proceedings immediately after a jury is identified. The final trial schedule will be
                                  25   confirmed at the Final Pretrial Conference.

                                  26
                                       2
                                         A copy of Judge Davila’s standing order is also available on the court’s website at
                                       www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                  27   then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                       for Civil Cases.”
                                  28                                                   2
                                       Case No.: 5:18-cv-00121-EJD
                                       PRETRIAL ORDER (JURY)
